     Case 2:20-cv-00182-TOR     ECF No. 81   filed 06/21/21   PageID.1475 Page 1 of 5




 1       ROBERT W. FERGUSON
         Attorney General
 2
         JEFFREY T. SPRUNG, WSBA #23607
 3       R. JULY SIMPSON, WSBA #45869
         SPENCER W. COATES, WSBA #49683
 4       PAUL M. CRISALLI, WSBA #40681
         Assistant Attorneys General
 5       800 Fifth Avenue, Suite 2000
         Seattle, WA 98104-3188
 6       (206) 464-7744

 7                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 8                                   AT SPOKANE

 9       STATE OF WASHINGTON,                        NO. 2:20-cv-00182-TOR
10                        Plaintiff,                 STIPULATED DISMISSAL
                                                     WITHOUT PREJUDICE OF
11          v.                                       FIRST AMENDED
                                                     COMPLAINT
12       MIGUEL CARDONA, in his official
         capacity as Acting Secretary of the
13       United States Department of
         Education, and the UNITED STATES
14       DEPARTMENT OF EDUCATION, a
         federal agency,
15
                          Defendants.
16

17               Plaintiff State of Washington filed a complaint and motion for preliminary

18       injunction in this action on May 19, 2020, (ECF Nos. 1 and 5) challenging

19       Defendants’ imposition of eligibility restrictions on COVID-19 emergency

20       assistance grants for students under the Higher Education Emergency Relief

21       Funds Program (HEERF) enacted under the Coronavirus Aid, Relief and

22       Economic Security (CARES) Act of March 27, 2020. Defendants’ eligibility

         STIPULATED DISMISSAL                         1          ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation
         WITHOUT PREJUDICE OF FIRST                                   800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
         AMENDED COMPLAINT                                                   (206) 464-7744
         NO. 2:20-cv-00182-TOR
     Case 2:20-cv-00182-TOR    ECF No. 81    filed 06/21/21   PageID.1476 Page 2 of 5




 1       restrictions first appeared on April 21, 2020, in guidance that prohibited
 2       institutions of higher education from disbursing HEERF grants to students unless

 3       they were eligible for federal financial aid under title IV of the Higher Education

 4       Act of 1965 (Title IV). On June 17, 2020, Defendants published an Interim Final

 5       Rule (IFR) that incorporated Defendants’ Title IV restrictions on student

 6       eligibility for HEERF grants and also stated that restrictions on the disbursement

 7       of “federal financial aid” to certain noncitizens under 8 U.S.C. § 1611

 8       (Section 1611) applied to HEERF grants.

 9             On June 12, 2020, this Court issued a preliminary injunction (ECF No. 31)

10       prohibiting Defendants from implementing or enforcing the provisions of the

11       April 21, 2020, guidance and the IFR that restricts the discretion of higher

12       institutions in the State of Washington to determine which students will receive

13       CARES Act student emergency financial assistance grants. The Order did not lift

14       the restrictions of Section 1611, and in an Order on a subsequent motion for

15       partial summary judgment, the Court declined to lift those restrictions (ECF

16       No. 63). On September 18, 2020, Plaintiffs filed a First Amended Complaint

17       (ECF No. 69) to incorporate a challenge to Defendants’ IFR as ultra vires and as

18       violating separation of powers’ principles, the Spending Clause, and the

19       Administrative Procedure Act.

20
21
22

         STIPULATED DISMISSAL                        2           ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation
         WITHOUT PREJUDICE OF FIRST                                   800 Fifth Avenue, Suite 2000
                                                                        Seattle, WA 98104-3188
         AMENDED COMPLAINT                                                   (206) 464-7744
         NO. 2:20-cv-00182-TOR
     Case 2:20-cv-00182-TOR   ECF No. 81    filed 06/21/21   PageID.1477 Page 3 of 5




 1             On May 14, 2021, Defendants published in the Federal Register a
 2       Final Rule, 86 Fed. Reg. 26608, in which they rescinded the IFR’s Title IV and

 3       Section 1611 eligibility restrictions on HEERF grants to students and amended

 4       applicable regulations to provide that eligible institutions of higher education

 5       could disburse HEERF grants to any enrolled student.

 6             THEREFORE, the PARTIES, through their undersigned attorneys,

 7       HEREBY STIPULATE AND AGREE as follows:

 8             1.    The above-captioned action is dismissed without prejudice pursuant

 9                   to Federal Rule of Civil Procedure 41(a)(1)(A)(ii); and

10             2.    All parties will bear their own fees and costs.

11             RESPECTFULLY SUBMITTED this 21 day of June 2021.
12                                       ROBERT W. FERGUSON
                                         Attorney General of Washington
13

14                                       /s/ R. July Simpson
                                         JEFFREY T. SPRUNG, WSBA #23607
15                                       R. JULY SIMPSON, WSBA #45869
                                         SPENCER W. COATES, WSBA #49683
16                                       PAUL M. CRISALLI, WSBA #40681
                                         Assistant Attorneys General
17                                       800 Fifth Avenue, Suite 2000
                                         Seattle, WA 98104-3188
18                                       (206) 464-7744
                                         jeff.sprung@atg.wa.gov
19                                       july.simpson@atg.wa.gov
                                         spencer.coates@atg.wa.gov
20                                       paul.crisalli@atg.wa.gov
21                                       Attorneys for Plaintiff State of Washington
22

         STIPULATED DISMISSAL                       3           ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation
         WITHOUT PREJUDICE OF FIRST                                  800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
         AMENDED COMPLAINT                                                  (206) 464-7744
         NO. 2:20-cv-00182-TOR
     Case 2:20-cv-00182-TOR   ECF No. 81   filed 06/21/21   PageID.1478 Page 4 of 5




 1                                     BRIAN M. BOYNTON
                                       Acting Assistant Attorney General
 2                                     MARCIA BERMAN
                                       Assistant Director, Federal Programs Branch
 3
 4                                     /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
 5                                     (New York Bar No. 4918793)
                                       Trial Attorney
 6                                     U.S. Department of Justice
                                       Civil Division, Federal Programs Branch
 7                                     1100 L Street NW
                                       Washington, DC 20005
 8                                     Tel. (202) 305-8550
                                       alexander.v.sverdlov@usdoj.gov
 9
                                       Attorneys for Defendants
10

11
12
13

14
15
16

17
18
19

20
21
22

         STIPULATED DISMISSAL                      4           ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation
         WITHOUT PREJUDICE OF FIRST                                 800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104-3188
         AMENDED COMPLAINT                                                 (206) 464-7744
         NO. 2:20-cv-00182-TOR
     Case 2:20-cv-00182-TOR   ECF No. 81   filed 06/21/21   PageID.1479 Page 5 of 5




 1                            DECLARATION OF SERVICE
 2             I hereby declare that on this day I caused the foregoing document to be
 3       electronically filed with the Clerk of the Court using the Court’s
 4       CM/ECF System, which will serve a copy of this document upon all counsel of
 5       record.
 6             DATED this 21 day of June 2021 at Tacoma, Washington.
 7
                                              /s/ R. July Simpson
 8                                            R. JULY SIMPSON, WSBA #45869
                                              Assistant Attorney General
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

         STIPULATED DISMISSAL                      5           ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation
         WITHOUT PREJUDICE OF FIRST                                 800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104-3188
         AMENDED COMPLAINT                                                 (206) 464-7744
         NO. 2:20-cv-00182-TOR
